—Judgment unanimously reversed on the law and new trial granted. Mem*980orandum: We reserved decision and remitted this matter to Supreme Court for a reconstruction hearing on the issue whether defendant was present at the Sandoval hearing (People v James, 245 AD2d 1115). The record of the reconstruction hearing supports the court’s determination that the Sandoval hearing was held outside of defendant’s presence (see, People v Evans, 232 AD2d 424, lv denied 89 NY2d 921). Because the Sandoval ruling was not entirely in defendant’s favor, the judgment of conviction must be reversed (see, People v Favor, 82 NY2d 254, 267, rearg denied 83 NY2d 801). In view of our decision, we do not address defendant’s remaining contentions. (Appeal from Judgment of Supreme Court, Onondaga County, Gorman, J. — Burglary, 1st Degree.) Present— Lawton, J. P., Wisner, Callahan and Boehm, JJ.